Citation Nr: 0611066	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for postgastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946 and from August 1950 to August 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied an increased 
rating for postgastrectomy syndrome and continued the 
veteran's current rating of 40 percent.
 
In his VA Form 21-4138 of October 2004, the veteran requested 
service connection for his depression secondary to 
postgastrectomy syndrome. The veteran has also stated that he 
is totally disabled by this disorder. To date, these issues 
have not been considered by VA and they are REFERRED to the 
RO for appropriate action.


FINDING OF FACT

The veteran suffers from moderate postgastrectomy syndrome, 
involving nausea, sweating, and diarrhea, but he has shown 
few signs of anemia and no signs of weight loss or 
malnutrition.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
postgastrectomy syndrome are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his postgastrectomy syndrome has 
worsened since his rating of 40 percent was assigned.

According to 38 C.F.R. § 4.114, Diagnostic Code 7308, a 
rating of 60 percent will be assigned when postgastrectomy 
syndrome is severe; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. A rating of 40 percent is assigned 
when postgastrectomy syndrome is moderate, with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In this case, the record documents a disability picture that 
more closely approximates a rating of 40 percent. The 
veteran's VA examination of July 2004 resulted in a diagnosis 
of peptic ulcer disease and "dumping syndrome" (another 
name for postgastrectomy syndrome) secondary to partial 
gastrectomy. See 38 C.F.R. § 4.111. Complaints of nausea, 
diaphoresis (sweating), dizziness, and diarrhea were noted. 
The examiner, however, specifically found no signs of anemia 
and no weight changes were reported. The veteran was 70 
inches tall and weighed 210 pounds at the time of the 
examination.

There is a note in the veteran's February 2004 treatment 
records of "mild anemia." Treatment records from March 
2004, however, show no complaints for gastrointestinal 
issues, and the most recent examination, of July 2004, found 
no signs of anemia. Because the latter report was more recent 
and more specifically directed at disorders of the stomach, 
it is more probative and is given greater weight. 

In any case, weight loss with malnutrition and anemia is 
still not shown. Those symptoms would be necessary to more 
closely approximate a rating of 60 percent. Overall, the 
criteria for a 60 percent rating are not met.

The Board has also considered a rating under Diagnostic Codes 
7304-7306 for various kinds of ulcers. A rating in excess of 
40 percent under those codes would require a diagnosis of 
recurrent hematemesis or melena, both of which the veteran 
denied at his August 2004 examination. Therefore, no higher 
rating is available under those codes.

The veteran's disability rating of 40 percent for 
postgastrectomy syndrome should be continued.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In June 
2004, prior to the rating decision on appeal, the veteran was 
provided with correspondence which informed him of (1) the 
evidence needed to support his claim; (2) what actions he 
needed to undertake; (3) how VA would assist him in 
developing his claim; and (4) the need to submit any 
pertinent evidence in his possession. The veteran did not 
receive notice regarding the assignment of an effective date 
in the event his claim had been granted.  Since his claim for 
an increased rating is denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran. The notice was adequate to satisfy VA's duty to 
notify the veteran.

VA provided a medical examination in August 2004 and obtained 
the veteran's medical records from another VA facility. The 
veteran did not indicate that he had been treated by any 
private physicians. The record thus shows that VA fulfilled 
its duty to assist the veteran in this case.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 40 percent 
for postgastrectomy syndrome is DENIED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


